181.	  Mr. President, it gives me great pleasure to associate myself with the speakers who preceded me in extending on behalf of the delegation of the Democratic Republic of the Congo my wannest congratulations upon your election to the office of President of the twenty-sixth regular session of the General Assembly of the United Nations.
182.	This choice was not accidental. Your outstanding qualities as a man and a diplomat, your extensive experience with international problems, your faith in the United Nations and the value you attach to the sacred principles contained in the Charter are the factors which have singled you out to exercise the heavy task that has been entrusted to you. We are therefore confident that the work of the present session will be crowned with great success.
183.	But for the Congolese delegation that election also constitutes happiness for another reason: you represent a country which is friendly to the Democratic Republic of the Congo. The Republic of Indonesia has been one of the foremost countries in the line of fire of the peoples of the third world against poverty, injustice and exploitation. Indeed, it was in your country, more specifically at Bandung, that the first African-Asian Conference was held in 1955, thus marking the awakening of all the colonized peoples in the fight for their emancipation. But Bandung also rings in our ears as the source of "non-alignment", a doctrine which since then has become an abiding principle of the countries of the third world in their international policies, of which they are quite proud.
184.	I should like to address the most heartfelt congratulations of the Congolese delegation to the three new Member States which have joined us, thus enlarging this international family -I refer to Bahrain, Bhutan and Qatar. The accession of those three States to international sovereignty brought about great joy in the Democratic Republic of the Congo, and from this rostrum we transmit to them the friendly greetings of the people of the Congo, of its party, the Popular Movement of the Revolution and of its Government.

185  Last 18 September the Democratic Republic of the Congo marked the tenth anniversary of the death of the former Secretary-General of the United Nations, Dag Hammanskjold, who died for the causes of peace, for the cause of the United Nations and for the cause of the unity of my country. I should like here to pay to him the tribute of all the Congolese people. with your permission, Mr. President, I should like to request those present to observe a minute of silence to honour his memory.

186 Last year we celebrated the twenty-fifth anniversary of the United Nations. The twenty-fifth session was therefore a jubilee session and a session for stocktaking.

187 The twenty-six session marks a new start for the United Nations. That is why, in the opinion of my delegation, the work of this session must be a landmark in the history of the Organization. This work must represent the new will of States to remake the United Nations into a genuine organization in the service of peace, understanding and cooperation between all men, in the spirit of the Charter which governs it. Only then can the United Nations fully play the role assigned to it, and mankind be in a position to expect of the answers to the agonizing question which arise in the word.

188 Once again we are gathered to discuss crucial problems, such as those of peace and security throughout the word; decolonization, particularly in Africa and international cooperation.

189 Independently of any procedural considerations or legal subletiers as to which State must or must not sit in the Security Council or in the General Assembly, I should like to recall that what is essential for the safeguarding of peace by our Organization in adherence to the Charter and a scrupulous  application of its principles. The criteria of the number o inhabitants of nuclear power and of economic development. however important, remain inadequate. From an analysis of the present international situation, it clearly appears to the Government of the Democratic Republic of the Congo that a certain Power, the People's republic of China, has never adhered to the Charter. That country which has nearly one-third of mankind within its borders, has never explicitly recognized the Declaration of Human Rights.

190  It is surprising that a country which increasingly asserts its own sovereignty has so little respect for the sovereignty and the independence of other states, particularly in Africa, carrying out a policy of subversion and interference in internal affairs to the point of financially and materially supporting both secession and rebellions.

191	In the case of the Congo, that policy of aggression and subversion followed by the People's Republic of China has seriously undermined the great task accomplished by the United Nations in my country. Since we have no assurance that that policy has been abandoned, we are unable to support any draft resolution whatsoever to admit the People's Republic of China to our Organization. A Power-large because of its population and because of the possession of nuclear weapon -which is to sit in the Security Council, must formally adhere to the Charter of our Organization. Are we to believe -and the draft resolution on the restoration of the lawful rights of China implies as much- that the People's Republic of China recognizes that the signature of Chiang Kai-shek ratifying the United Nations Charter is binding upon itself? Are we to believe that the commitments assumed by Chiang Kai-shek on behalf of the whole of China in 1945 will be respected by Mao Tse-tung? How many commitments of the former have been repudiated by the latter?

!92 In any other circumstances the continuity of States implies that international commitments of any given regime will be respected by another regime that replaces it. In the case of China, we must recognize that there is quite a special situation.

193 It is necessary -I repeat this- for the Peking regime to adhere formally to the Charter. Otherwise, we might admit here representatives who would have only rights and absolutely no obligations because they had never committed themselves to any. A blanked endorsement of all those contradictions would bode ill for our Organization.

194 When one speaks of international security, we Africans think quite naturally of protecting our countries against subversion. But we think also of the two world wars into which Africa was drawn and in which it sacrificed the flower of its youth for a cause external to Africa. We do not wish to fight any more wars for others nor to die for foreign causes.

195 Africa indeed deserves to have a permanent seat in the Security Council in order to exercise its veto each time an attempt is made to draw it into conflicts that do not involve its own interests in any way. A large African country, which has suffered from war and which therefore knows the price of peace -I am referring to Nigeria- might well occupy that post and carry out this heavy responsibility to the satisfaction of all, Moreover, if one thinks dispassionately or without rancor about the very structure of the Security Council. one is bound to admit that that Council, where the right of veto is granted  only to the victorious nations of the 1939-1945 war, no longer meets the needs of contemporary peace. Do the vanquished of yesterday - which have been accused of all kinds of wrong-doing  - not have any responsibility of the maintenance of the peace within the Security Council? I am of course referring to Germany and Japan. Those nations, whose economic recovery is familiar to all, must devote the largest part of their resources to the maintenance of peace. That is why their responsibilities must be recognized.

196 In this chapter of international security, I should like to emphasize the full gravity of the conflict in the Middle-East. On 22 November 1967 the Security Council adopted resolution 242 (1967) on the situation in the Middle East. My delegation continues to consider that the resolution is
the proper framework within which peace in that part of the world should be sought. Unfortunately, much has been said about that resolution but it has not led to any concrete solution. That is why we place great hope in the committee of wise men of the Organization of African Unity whose Sub-Committee, consisting of four African Heads of State, is to go in the near future to Israel and the Egyptian Arab Republic. Never before has such an important Committee been established to look into this problem. Now that Africa wishes to make a modest contribution, it should be trusted and given every opportunity.
197.	The pursuit of open or veiled colonization in Africa is also a serious threat to the security of our States. Open colonization is the kind that Portugal continues shamelessly to practice in the Territories of Angola, Mozambique and Guinea (Bissau). Veiled colonization-which deceives no one-is the kind practiced by the regime of Ian Smith in Rhodesia and the regime of Vorster in South Africa itself and in Namibia.
198.	The criminal obstinacy and the repulsive insolence displayed by Portugal, a colonial Power which wishes to maintain under its yoke populations having mentalities and cultures different from its own, need no further proof.
199.	The wind of decolonization, which was released among other things by the adoption of the Universal Declaration of Human Rights and more recently by the Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)], has blown over the continents that were formerly subjugated by colonialist Powers.
200.	Heedless of this general movement of emancipation, Portugal refuses to recognize for Angola, Mozambique and Guinea (Bissau) a destiny different from its own. And in order to demonstrate its irrevocable attitude on this point, it has undertaken to strengthen its arsenal, with the complicity of certain Powers. As a counterpart for the assistance it receives from those Powers, Portugal has placed at their disposal what it complacently calls its African "possessions".
201.	In spite of numerous resolutions and declarations of the United Nations, Portugal is unremittingly pursuing its repression of the populations of these Territories, which it wantonly considers as an integral part of its metropolitan territory but which in fact constitute the last bastions of colonialism and exploitation.
202.	Supported and encouraged by that conspiracy of its allies, Portugal is no longer content to practice repression against the populations in the Territories under its domination, and is now turning against the independent African States neighboring on Angola, Mozambique and Guinea (Bissau).
203.	Portuguese aircraft are daily violating our air space; Portuguese troops are committing all sorts of acts against our sovereignty; our villages are pillaged and sacked and our inhabitants massacred, Our determination to see Angola free itself from the colonial yoke is irrevocable.
204.	Nevertheless we must point out that it is for the people of Angola, once it is liberated, to choose freely its own political philosophy or ideology. Attempts are being made to gain credence for the thesis that so-called socialist liberation movements are good movements, whereas the others are bad. As far as we are concerned, what is important first and foremost is liberation and not the ideological hue of the movements. Having said that, I should like to point out that it is inconceivable to liberate Angola without the assistance of the Congo, and it is even more inconceivable to liberate it against the Congo.
205.	That leads us to speak of South Africa.
206.	While the United Nations is proclaiming the equality of all men, the white minority in South Africa is resuscitating the outmoded and mistaken theory of superior races; while the United Nations is affirming the right of all peoples to self-determination, the racist regime in South Africa is depriving the majority African population of all of its most legitimate rights and is maintaining it in subjugation unworthy of human beings, considering those people as inferior beings.
207.	The same blind and ludicrous obstinacy which characterizes South Africa's methods of government applies equally to the situation in Namibia. While the General Assembly has divested South Africa of its Mandate over Namibia, the Pretoria racist regime, in turning a deaf ear, continues to administer Namibia as it pleases, despite the fact that that Territory is under the direct authority of the United Nations. A United Nations Council on Namibia, responsible for the administration of the Territory until its independence, has even been set up [resolution 2248 (S-V)], but has never been able to go to that Territory as a result of the South African Government's fierce opposition.
208.	Thus it is that the South African Government, assured of that support and complicity, continues shamelessly to flout the United Nations and to trample underfoot all of its resolutions and principles, particularly the principle of the self-determination of peoples and the Universal Declaration of Human Rights. The Democratic Republic of the Congo vigorously condemns that attitude of the Pretoria authorities. In these circumstances we cannot consider any dialog whatsoever with the South African racist regime, as has been advocated by certain States. The position of the Democratic Republic of the Congo in this respect has been reaffirmed on numerous occasions: if there is to be a dialog, it must begin first in South Africa itself between the African majority and the white minority. In any event, that dialog must begin first between the whites and blacks in South Africa before being entered into with other, independent States of Africa.
209.	The Bantu chiefs in South Africa are calling for the right to have a dialog with the white minority. Well, let them be given the right and that freedom. In that way shall be able to judge the true intentions of the South African regime.
210.	But there is in Africa another cause for our resentment, and that is Rhodeska, where the African majority has also lost all of its rights and where democracy has been buried and a second apartheid regime installed. What outrages and revolts us even more is the hypocrisy of successive London Governments, which, while claiming to be repositories of democracy, have been unwilling to intervene in Rhodesia to restore to the people of Zimbabwe the rights of which they have been deprived.
211.	To sum up, the situation in southern Africa remains both disturbing and alarming, be it the case of the regime of apartheid and racial discrimination in the Republic of South Africa and the acts of oppression committed by that regime in Namibia, or the case of the usurpation of the rights of the Zimbabwe people by the rebel minority in Rhodesia or of the tortured and martyred populations in the Territory under Portuguese domination.
212.	I come now to the urgent problem of underdevelopment.
213.	Can one really speak of international peace when more than two thirds of mankind are groveling in extreme poverty? At the same time, the gulf which separates the economies of the developed countries from those of the developing countries is growing day by day.
214.	All States Members of the United Nations are aware of this agonizing problem. That is why they proclaimed the years 1960-1970 as the first United Nations Development Decade. A glimmer of hope had appeared for suffering humanity, but unfortunately the means devoted to the achievement of the goals of that first Decade were so limited that the results were equally scanty. The failure of the first Development Decade is attributable, first of all, to the behavior of the affluent countries, which in our opinion limited the material and human assistance necessary for the success of the program of that Decade. As a result of that inadequacy of aid, the prospects for healthy and sincere international co-operation have been seriously darkened.
215.	Nevertheless, there can be no doubt whatsoever that development is an essential condition for peace and social justice. The Democratic Republic of the Congo believes that the gap separating the developed from the developing countries can and must be bridged by means of a system of international co-operation based upon the sincere will of partners to succeed. That will presupposes, first and foremost, a genuine spirit of sacrifice on both sides: the developed countries must be prepared to lose a little of their wealth by placing it at the service of the less developed countries, while the latter must endeavor to spend less, while taking account, within their local context, of the technical requirements of development.
216.	The developing countries are not asking the wealthy countries for alms: the assistance to be given us is only just reparation for the exploitation of our riches, both material and human. It is our right to receive assistance, because the peace and security of the world require that we emerge from our under-development.
217.	The Democratic Republic of the Congo hopes that the Second United Nations Development Decade will open in a climate of better prepared and informed good will towards better international co-operation, designed to achieve this time all of the objectives assigned for 1980. That of course means a substantial increase in the resources destined for the less fortunate countries.
218.	It seems to us, therefore, that the so-called developed world has the urgent duty of contributing to the rehabilitation of the economies of the third world by trying to remove the obstacles encountered by the developing countries, especially by inspiring confidence in them and by granting them the unconditional assistance they require for the improvement of their standards of living. It is only thus that the Second United Nations Development Decade will have any greater chance of success than the first.
219.	More specifically and within the context of multilateral co-operation, the Democratic Republic of the Congo attaches importance to the assistance provided by the United Nations specialized agencies, as well as to that of other international technical organs. We hope that efforts will be made towards the conclusion of economic and trade agreements similar to those already in force-in particular, on coffee, tin and other similar products. We wish to warn against the trend in international gatherings not to go beyond mere idle and theoretical discussions in regard to development.
220.	In order to counteract the deterioration of the terms of trade, we believe it extremely urgent for an agreement to be concluded on the stabilization of the prices of basic commodities and raw materials coming from developing countries. Indeed, how could it be otherwise? How are the economies of those countries to be developed if the national budgets out of which the development programs of those economies are financed are as unstable as the prices of the raw materials and basic goods on which the quasi-totality of those budgets depend? Is it not pure hypocrisy to be willing, on the one hand, to encourage the development of the economies of the developing countries while, on the other hand, turning one's back on the conclusion of agreements on the stabilization of the prices which determine their development?
221.	In the United Nations Conference on Trade and Development all the member countries, especially the industrialized countries, must once and for all attack the problem of the stabilization of prices for raw materials and basic commodities.
222.	It is in that context that my delegation expresses its deep concern vis-d-vis the present monetary crisis. In spite of all the assurances we have been given, the developing countries-and there is no doubt about this-are very likely to be the ones that will have to pay for this crisis.
223.	Moreover, the United Nations Development program should be buttressed. Its services are highly appreciated in our countries, but we must stress that its total yield is still insufficient.
224.	Some theoreticians have spoken of the restructuring of the United Nations specialized agencies in such a way as to make them more functional as regards the goals of the Second Development Decade. As far as we are concerned, I must point out that any change in the structures should be aimed at converting the specialized agencies into organizations in which it will become increasingly possible to achieve concrete agreements on specific problems concerning development. We believe that that is the only way to avoid having the Second Development Decade, within
multilateral relations, follow the same fate as the first Decade.
225.	It has turned out, especially in the industrialized countries, that development brings with it certain inherent evils. I am speaking particularly of the mayhem produced by the physical pollution of the human environment and the dwindling of the vital resources available to man, that is to say, the pollution of the air and water by gases and industrial wastes. Of course, these problems are the subject of great preoccupation on the part of the industrialized countries. The Democratic Republic of the Congo fully associates itself with such preoccupation, because it is a country with a great industrial future.
226.	There is another problem which should engage the attention of countries in the near future, and that is the problem of the sea-bed and ocean floor and their exploitation for peaceful purposes. Our lengthy discussions on this question since the twenty-second session have sufficiently displayed its importance in economic, scientific and other terms. However, there remains the important unresolved problem of the exploitation of these resources, which must be regarded as belonging to the whole world and not to any particular country.
227.	Faithful to the spirit of the declaration of principles adopted at the twenty-fifth session [resolution 2749 (XXV)], my delegation will support any draft agreement opposing any idea of militarization of the sea-bed beyond territorial limits, and safeguarding the waters of the sea, which are the heritage of the entire world, against the dangers of pollution from chemical and industrial wastes, or from nuclear or other tests.
228.	The development of the immense resources of the sea and of the sea-bed must lead to international economic equilibrium, avoiding an increase in the gap separating the developed countries from the developing countries.
229.	As I have already pointed out, the United Nations remains the best instrument that the world possesses at this moment for guaranteeing international peace and security. However, if the United Nations does not achieve its goals and does not fulfill its mission fully, if today it is not able to bring peace to Asia and the Middle East, if it is powerless to put an end to colonialism in Africa, if it is incapable of stopping poverty and injustice in the world and thus ensuring progress for all nations, the responsibility for such failure, whether partial or total, rests upon its constituents, that is to say, the Member States.
230.	For its part the Democratic Republic of Congo is aware of this situation. That is why it appeals to the universal conscience for common action to be undertaken to hold back all these scourges afflicting mankind.
231.	Before I conclude, it is my duty, speaking here on behalf of my delegation and on behalf of the Democratic Republic of the Congo, to pay a ringing tribute to our Secretary-General, U Thant, for the self-denial with which for 10 years he has devoted himself body and soul to the cause of our Organization. The only way to show him our gratitude is to ask him to continue to be available to the United Nations so that the Second Development Decade which we have now begun may benefit from his experience and may succeed.
